Citation Nr: 1518004	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-23 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to an initial rating in excess of 10 percent for generalized anxiety disorder and depressive disorder not otherwise specified (NOS).


REPRESENTATION

Veteran, represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to December 2003 and from November 2007 to December 2008, with prior active duty for training from May 2002 to September 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
On September 25, 2013, the Veteran submitted a statement that the Board finds is a timely notice of disagreement (NOD) with the RO's June 2013, rating decision that granted service connection for a generalized anxiety disorder and depressive disorder NOS and assigned an initial 10 percent disability rating.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2014).  To date, no SOC has been furnished regarding entitlement an initial rating in excess of 10 percent for generalized anxiety disorder and depressive disorder NOS.  Because the September 2013 NOD placed the issue in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

On his VA Form 9, dated August 2013, the Veteran requested a videoconference hearing before a member of the Board.  In this case, in a letter dated in May 2014, VA notified the Veteran that he was scheduled for a videoconference hearing before a member of the Board on June 11, 2014.  This notice was mailed to the Veteran's last known address of record.  It was not returned as undeliverable by the postal service.  The Veteran failed to report for this scheduled hearing without good cause.  VA has received no communication, written or otherwise, from the Veteran pertaining to the hearing.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During the pendency of the appeal, the Veteran was awarded service connection for generalized anxiety disorder and depressive disorder NOS.  Although service connection is now in effect for those psychiatric disorders, the specific claims of service connection for PTSD and a sleep disorder remain on appeal.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").  

According to a November 2014 brief by the Veteran's representative, the Veteran failed to report at a November 2013 VA psychiatric examination because of psychiatric difficulties.  He has requested that the examination be rescheduled.  Under the circumstances, the Board finds that there was good cause for the Veteran's absence.  Accordingly, the examination is to be rescheduled.  See 38 C.F.R. § 3.655 (2014).  

As discussed in the introduction, the Veteran submitted a September 2013 NOD to the RO's June 2013, rating decision that granted service connection for generalized anxiety disorder and depressive disorder NOS and assigned an initial 10 percent disability rating.  To date, no SOC has been furnished for this issue.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

VA treatment records are current through January 2014.  Upon remand, obtain any outstanding VA treatment records, including any records from the Vet Center.  38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2014) regarding the issue of entitlement to an initial rating in excess of 10 percent for generalized anxiety disorder and depressive disorder NOS.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

2.  Obtain complete VA treatment records, including records from the Vet Center from January 2014.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the two service connection claims.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to diagnose any current psychiatric disorder, to include PTSD and a sleep disorder.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder other than generalized anxiety disorder and depressive disorder NOS is related to the Veteran's active service.  The examiner is to address the Veteran's report of difficulty sleeping in and since service.

If the Veteran meets the PTSD criteria, the examiner must specify the stressor supporting the diagnosis.

If a sleep disorder is diagnosed, the examiner must specify whether the disorder is separate and distinct from the service-connected generalized anxiety disorder and depressive disorder NOS.

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

